DIXON, Chief Judge,
joined by Senior Judges O’HAIR, LEONARD, and McLAUTHLIN (concurring in part and dissenting in part):
I concur in the majority disposition of this case except for the affirmance of specification 5 of the Charge. In my view, the trial judge erred by denying the defense motion to dismiss this specification as a matter of law. I believe existing legal precedent requires this Court to find appellant’s plea of guilty to specification 5 improvident.16 I would dismiss specification 5 and affirm the sentence as adjudged.17
Given the statutory mandate of Article 66, UCMJ, this Court can affirm only those findings that we find are correct in both fact and law. In exercising that responsibility, we are obligated to determine what the law was at the time of trial and to fairly and consistently apply it to the case before us. With respect to the conduct alleged in specification 5,1 have no difficulty ascertaining what the state of the law *883was within the Air Force when appellant was tried.18 Finding the law clear and unambiguous, I cannot find appellant’s conviction on specification 5 correct in law.19
This Court in United States v. Johanns, 17 M.J. 862 (A.F.C.M.R.1983) held that “as a matter of fact and law the custom in the Air Force against fraternization has been so eroded as to make criminal prosecution against an officer for engaging in mutually voluntary private, non-deviate sexual intercourse with an enlisted member, neither under his command nor supervision, unavailable.” I can point to no holding by this Court which has been more widely discussed or controversial. Yet, for the past 10 years this holding has precluded the criminal disposition of cases involving the type of conduct alleged in specification 5. The very essence of judicial precedents is to ensure that like cases will be treated the same. Accordingly, I can find no persuasive rationale for permitting appellant’s conviction on this specification to stand.
I cannot subscribe to the majority s retroactive re-interpretation of the Johanns holding, limiting it solely to the facts of that case. As the majority correctly observes, the Johanns holding has influenced a decade of Air Force cases. It has done so because this Court found as a matter of law that conduct like that described in specification 5 could not be the basis of criminal prosecution in the Air Force.20 Just as Johanns has dictated the outcome in a number of subsequent cases, it should also be the controlling factor in this case.21 Regardless of how this Court may choose to apply its current view of the law pertaining to sexual intercourse between officers and enlisted personnel in the future, I believe we are duty bound to recognize that Johanns was the controlling precedent 2 years ago when this case was tried.
I am perplexed by the majority’s use of the guilty plea inquiry to uphold appellant’s conviction of specification 5.22 I readily agree that a plea of guilty is the strongest proof known to law. However, we are not dealing here with factual proof concerning *884the conduct in question. Instead, we are dealing with the question of whether appellant can be criminally prosecuted even if the conduct alleged is true. Whether or not a military member can be prosecuted for a particular type of conduct is, in my view, clearly a question of law. An accused cannot make conduct, which is otherwise not subject to criminal sanction, a crime merely by entering a plea of guilty. United States v. Arthen, 32 M.J. 541, 544 (A.F.C.M.R.1990); United States v. Lumagui, 31 M.J. 789, 790 (A.F.C.M.R.1990). While a plea of guilty may dispense with the requirement to prove particular conduct, it cannot create a crime.

. In United States v. Wales, 31 M.J. 301 (C.M.A. 1990), Chief Judge Everett writing the lead opinion stated:
Likewise, we conclude that, if the Air Force elects to prosecute and punish private sexual intercourse between an officer and an enlisted person not under his command or supervision, then ... it must promulgate specific punitive regulations forbidding the unwanted conduct.


. A dismissal of specification 5 would not necessitate a rehearing on the sentence since the trial judge entered the following statement on page 82 of the record of trial: "With respect to specification 5, that specification played no part in my determination of an appropriate sentence. I would have imposed the same sentence even without that specification.”


. As Judge Rives observed in United States v. Parrillo, 31 M.J. 886, 889 (A.F.C.M.R.1990): "There was a time — not so long ago — when the criminality of Parillo’s conduct with subordinate enlisted personnel would not be seriously questioned. However, this has not been true since the celebrated case of United States v. Johanns.” Continuing he wrote: “The appellate courts in Johanns held that an unmarried Air Force captain was guilty of neither conduct unbecoming an officer (Article 133, UCMJ), nor conduct prejudicial to good order and discipline or of a nature to discredit the armed forces (Article 134, UCMJ) when he engaged in ‘mutually voluntary, private, non-deviate sexual intercourse, with an enlisted member, neither under his command nor supervision’.”


. I note that appellant did not flaunt his relationships with the enlisted member named in specification 5. The record establishes that the two individuals never went anywhere in public together. She visited appellant at his off-base residence approximately 12 times where they engaged in sexual intercourse on several occasions.


. Whether or not a custom exists is a question of fact. However, I submit whether or not a custom can be the basis for criminal prosecution is a matter of law.


. I cannot distinguish this case from United States v. Cottrell, 32 M.J. 675 (A.F.C.M.R.1991). In Cottrell, our Court found a plea of guilty to a fraternization specification improvident and set aside the conviction. The accused in that case admitted the existence of, and his awareness of the Air Force custom against fraternization. He also told the military judge he knew the relationship was wrong. However, the specification fell because proof was lacking of any supervisory relationship. In United States v. Appel, 31 M.J. 314 (C.M.A.1990), the U.S. Court of Military Appeals reversed our affirmance (the accused having pled guilty) of one specification of fraternization. The decision rests on the absence of a command or supervisory relationship during the period alleged. In light of these cases, it is not the findings of fact that this Court reached in Johanns that deters me from voting with the majority in this case. Rather it is the legal conclusion reached in Johanns that a command or supervisory relationship is necessary in order "to make criminal prosecution” available. Following the legal precedents of Johanns, Appel and Cottrell, I must vote to overturn appellant’s conviction on the one specification.


. Appellant's plea of guilty to specification 5 did not waive his claim that the specification failed to state an offense. R.C.M. 905(e), 907(b). I think it reasonable to surmise that appellant proceeded with a plea of guilty, despite his legal objection, in order to preserve the sentence protection afforded by the pretrial agreement.